IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT JACKSON
                          Assigned on Briefs March 1, 2016

            STATE OF TENNESSEE v. ANMICHAEL LEONARD

                 Appeal from the Criminal Court for Shelby County
                         No. 13-03635 Chris Craft, Judge


               No. W2015-01313-CCA-R3-CD - Filed April 12, 2016


The Defendant, Anmichael Leonard, was convicted by a Shelby County Criminal Court
jury of theft of property valued at $1000 or more but less than $10,000, a Class D
felony, identity theft, a Class D felony, and fraudulent use of a credit card, a Class A
misdemeanor. See T.C.A. §§ 39-14-103 (2014) (theft of property); 39-14-150 (2012)
(identity theft); 39-14-118 (2014) (unauthorized use of a credit or debit card). The trial
court sentenced the Defendant to an effective twenty-four years. On appeal, the
Defendant contends that the evidence is insufficient support his convictions. We affirm
the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which THOMAS
T. WOODALL, P.J., and ROBERT L. HOLLOWAY, JR., J. joined.

Stephen C. Bush, District Public Defender, and Barry W. Kuhn (on appeal) and Trent
Hall (at trial), Assistant Public Defenders, for the appellant, Anmichael Leonard.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior
Counsel; Amy P. Weirich, District Attorney General; Alexia Crump, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       This case arises from the theft of several items from a hotel room in Memphis.
At the trial, Darin Pettit testified that he lived in Missouri and that on December 2,
2011, he arrived in Memphis with his wife and son to participate in the St. Jude
marathon. He said that they stayed at a downtown hotel. Mr. Pettit stated that on
December 4, he left his hotel room between 7:45 and 8:00 a.m. to eat breakfast in the
lobby, that he sent Ms. Pettit a text message at about 8:20 a.m. asking her and their son
to join him, that they spent twenty minutes together in the lobby eating, and that when
they returned to their hotel room, he noticed items were missing. Mr. Pettit said that
Ms. Pettit‟s iPhone, purse, and wallet, his son‟s iPod and red baseball cap, and Mr.
Pettit‟s work iPhone, blue jeans, and a bottle of cologne were missing. He said no one
had permission to be in his hotel room. He said that because Ms. Pettit did not know
whether he had the room key, she left the door ajar when she left the room to go to
breakfast. Mr. Pettit said the door was ajar when they returned.

        Mr. Pettit testified that he reported the missing items to hotel security, that hotel
security contacted the police, and that a police officer came to the hotel. Mr. Pettit said
that his and his wife‟s iPhones were valued at $300 each, his son‟s iPod was valued at
$150, the blue jeans were valued between $90 and $110, the baseball cap was valued
between $10 and $15, the purse was valued between $80 and $100, and he speculated
that the cologne was valued between $40 and $50. He said that the purse contained
prescription medication, about $40 cash, his wife‟s wallet, and personal items. Mr.
Pettit estimated the total value of the missing items between $1200 and $1300.

        Mr. Pettit testified that a tracking application was installed on both his work
iPhone and his wife‟s iPhone, that he used his personal iPhone to cancel his credit and
debit cards while he spoke to the police officer, and that a friend used her cell phone to
utilize the tracking application and find the Global Positioning System (GPS)
coordinates of the phone. Mr. Pettit said that the first location identified by the
application was a Kroger grocery store “south and a little west of the hotel.” Mr. Pettit
stated that he requested the police respond to the location, but the police did not have an
available car. Mr. Pettit said that the tracking application reflected the missing iPhone
had moved to an address associated with a bail bonding company, that the police were
not able to respond to the address, and that Mr. Pettit, his family, and several other
people including Douglas McDaniel drove to the address to recover the missing items.
Mr. Pettit stated that they left the hotel between 10:45 and 11:00 a.m.

        Mr. Pettit testified that upon their arrival at the address five to eight minutes
later, the tracking application reflected the iPhone was located behind the bonding
company. Mr. Pettit said that he walked to the rear of the building and searched
unsuccessfully in a dumpster for the items. He said that he called the police and
reported he believed he had located his items. Mr. Pettit stated that he and Mr.
McDaniel watched the doors of the bonding company for fifteen to twenty minutes, that
the tracking application registered movement, and that Mr. Pettit saw a man, later
identified at the Defendant, walking down the street wearing a red baseball cap and
carrying a black garbage bag over his shoulder. Mr. Pettit said his “best guess at the
time” was that his iPhone was inside the bag or with the Defendant, that the Defendant
was the only person on the street, and that Mr. Pettit recognized his son‟s baseball cap

                                            -2-
because it was custom-made with the letter J on the brim and the initials of a St. Jude‟s
patient on the back.

       Mr. Pettit testified that he and Mr. McDaniel followed the Defendant for one or
two blocks until the Defendant entered a second bonding company. Mr. Pettit said that
he and Mr. McDaniel conferred, that Mr. McDaniel stayed to watch the Defendant, and
that Mr. Pettit returned to the first bonding company to meet the police. Mr. Pettit said
that two officers arrived, that he explained the situation to the officers, and that he and
the officers went to the second bonding company. Mr. Pettit said that Mr. McDaniel
indicated the Defendant was still inside the building, that Mr. Pettit, Mr. McDaniel, and
the officers entered the building, and that after investigating, the missing items were
recovered from the black bag.

        Mr. Pettit testified that upon entering the building, he saw the Defendant with the
baseball cap beside him. Mr. Pettit said that the police asked an employee whether the
black bag was his, and the employee told them the bag belonged to the Defendant. Mr.
Pettit stated that they found both iPhones, the iPod, Ms. Pettit‟s wallet with “most of her
identification,” and credit cards. Mr. Pettit stated that he saw the items in the bag, that
he identified the items as his, and that the police arrested the Defendant. Mr. Pettit said
that the Defendant was arrested around noon.

       Mr. Pettit testified that the baseball cap was next to the Defendant in the backseat
of the police cruiser. Mr. Pettit said that he had never seen the Defendant before and
that the Defendant did not have permission to be in Mr. Pettit‟s hotel room, to be in
possession of Mr. Pettit‟s items, or to use his credit or debit cards.

        Mr. Pettit said that before Ms. Pettit‟s purse was stolen, it contained a Bank of
Missouri MasterCard debit card, a Police Credit Union debit card, her driver‟s license,
her Social Security card, and “probably” a Southwest Airlines credit card. Mr. Pettit
testified that he noticed unauthorized charges when he reviewed his next bank
statement, that two December 4 charges were made at a Kroger grocery store using the
Bank of Missouri debit card, and that Mr. Pettit did not authorize those charges. Mr.
Pettit said he saw a red gift bag inside the Defendant‟s garbage bag. Mr. Pettit
identified the red bag.

        On cross-examination, Mr. Pettit testified that he used a friend‟s cell phone and
later his personal iPhone to track Ms. Pettit‟s iPhone. Mr. Pettit said that the tracking
application displayed a map and showed the location of the iPhone, and that he used
another friend‟s cell phone to navigate to the location displayed. He stated that the red
baseball cap drew his attention to the Defendant. Mr. Pettit said that his car and an
additional car drove to the first bonding company. He stated that he and Mr. McDaniel

                                            -3-
never entered the first bonding company and that the police entered the second bonding
company before Mr. Pettit and Mr. McDaniel entered.

        Mr. Pettit testified that both Ms. Pettit‟s debit card and the Southwest Airlines
credit card were used after they were taken. Mr. Pettit said that his blue jeans, Ms.
Pettit‟s purse, and Ms. Pettit‟s prescription medications were not recovered. Mr. Pettit
did not remember whether the cologne was recovered. Mr. Pettit said that he did not
notice surveillance cameras in the hotel and that the hotel manager told him that the
hotel did not have surveillance cameras.

       Memphis Police Officer Nikki Russell testified that on December 4, 2011, she
and her partner responded to a call in which the victim of a burglary had tracked his
stolen property and requested assistance. Officer Russell said that when she arrived
around 10:00 a.m., Mr. Pettit explained what had happened, where Mr. McDaniel was,
and gave a physical description of the man they observed. Officer Russell stated that
she went to Mr. McDaniel‟s location, that it was raining heavily, and that the streets
were “fairly clear.”

        Officer Russell testified that she entered a bonding company, she saw the
Defendant standing near the door and that the Defendant matched Mr. Pettit‟s
description. Officer Russell said that Mr. Pettit told her the man he saw was carrying a
black garbage bag and a red bag. Officer Russell said that a black garbage bag was next
to the Defendant on a sofa and a red gift bag was under a chair nearby. She said that the
Defendant was wearing a black jacket and dark pants and that the Defendant denied
having a weapon, although Officer Russell later took a knife from him. Officer Russell
said that while she searched the Defendant for weapons, Mr. Pettit “recovered” items
inside the bags and identified them as his. She returned the items to Mr. Pettit. She said
that she arrested and transported the Defendant to the police station.

       Officer Russell testified that the black bag contained “various perishable goods,”
including shrimp, and that the red bag contained cell phones, chargers, an iPod, “cards,”
and Mr. Pettit‟s money.

        Officer Russell testified that the Defendant had a Kroger receipt in his hand
when she placed him in custody and that Mr. Pettit told her a representative from his
bank reported a recent purchase at Kroger from Mr. Pettit‟s account. She noted Mr.
Pettit contacted his bank from another cell phone. The Kroger receipt, which had faded
with time, and a prior photocopy of the receipt were received as an exhibit. It reflected
a total purchase on December 4, 2011, of shrimp, catfish, and ground beef totaling
$198.07 and charged to a MasterCard with the last four digits 4923.



                                           -4-
       Autumn Pettit testified that she went to Memphis for the St. Jude marathon
weekend and that she stayed in a hotel with Mr. Pettit and their son. She said that on
December 4, between 8:30 and 8:45 a.m., she left the hotel room with her son to meet
Mr. Pettit for a cup of coffee, and that when she returned, she noticed items missing
from the room. She stated that no one was in the room when she left and that she left
the door “cracked with the lock bolt propping the door open” because she did not have a
key. She said that when viewed from the outside, the door appeared closed except for a
“slight crack” where the door was propped open. She stated that she was away from the
room for fifteen minutes and that when she returned, the door remained ajar.

        Ms. Pettit testified that her iPhone, her purse, Mr. Pettit‟s work iPhone, another
iPhone, and an iPod were missing. She said that she paid $200 for her purse and $500
for the iPhone. She stated that her wallet, two debit cards, two credit cards, her Social
Security card, and prescription medications were inside the purse. She said that she
spoke to hotel security and a police officer and that Mr. Pettit, a family friend, and Ms.
Pettit used a tracking application to track Ms. Pettit‟s iPhone. Ms. Pettit stated that they
contacted the police department with the iPhone‟s location and that she, Mr. Pettit, their
son, Mr. McDaniel, his wife, and two other people drove to the iPhone‟s location in two
vehicles. She said that they drove between five and ten minutes and that the location
identified by the tracking application was beside a bonding company and across the
street from a gas station.

       Ms. Pettit testified that they saw a man wearing a black leather coat and a red
baseball cap walking down the street carrying a black garbage bag and a red bag. She
said the weather was overcast and “chilly” with misting rain. She stated that she had
never seen the man before and that the baseball cap drew her attention because it
belonged to her son. She said she knew it was her son‟s baseball cap because the cap
had the letter J on the front and the letters B.G. on the back, representing the name of
the marathon team. She stated that the man was between thirty and forty feet away, that
she observed him from inside her car, and that she had no problem seeing him clearly.

       Ms. Pettit testified that the man entered the bonding company, that Mr. Pettit
parked and exited the car, that the man emerged from the bonding company without the
black and red bags, that police officers approached the man, and that the officers
brought the bags outside. She said that the red bag contained her iPhone and driver‟s
license, Mr. Pettit‟s iPhone, her son‟s iPod, and a bottle of cologne and that the police
returned the property to her. She stated that her debit cards, credit cards, and purse were
not recovered.

        Ms. Pettit testified that no one had permission to use her credit and debit cards
and that after the cards were stolen, she noted four or five unauthorized charges on her
credit and debit card statements. She said that the last four digits of her debit card were
                                            -5-
4923. She identified the Kroger receipt and said that it reflected a purchase made with a
MasterCard ending in 4923, which number matched her stolen debit card.

        Douglas McDaniel testified that Mr. Pettit was his coworker and neighbor and
that in December 2011, Mr. McDaniel came from Missouri to Memphis for the St. Jude
marathon. Mr. McDaniel said that he stayed at the same hotel as Mr. and Ms. Pettit and
that on December 4, Mr. McDaniel spoke with Mr. Pettit in the hotel lobby. Mr.
McDaniel said that he and Mr. Pettit used one of Mr. Pettit‟s iPhones to track the
missing iPhone, that they noticed the tracking application showed the missing iPhone
was moving slowly, and that this signified the person with the iPhone was walking. Mr.
McDaniel stated that around 8:30 a.m., he and his family and Mr. Pettit and his family
left the hotel in their respective vehicles and drove to the iPhone‟s location about five to
seven minutes away.

       Mr. McDaniel testified that they went to a bonding company, that he kept watch
over the back door of the building, that it was raining heavily and that he observed the
Defendant walking about 100 feet away. Mr. McDaniel said the Defendant wore a
black coat and carried a black garbage bag and a smaller red bag. Mr. McDaniel stated
that the Defendant drew his attention because the Defendant did not have an umbrella.
Mr. McDaniel said that shortly after seeing the Defendant, Mr. Pettit called Mr.
McDaniel‟s cell phone and told him the tracking application showed the iPhone was
moving again. Mr. McDaniel said that the Defendant was the only person on the street
and that he had never seen the Defendant previously.

       Mr. McDaniel testified that he drove to a second bonding company about one
block away, where he observed the Defendant standing inside and alternately looking
out the front window and inside the building. Mr. McDaniel stated that they waited
about ten minutes for the police to arrive, that he watched the Defendant from his car,
and that the Defendant paced in front of the window and turned around to talk to
someone inside the building. Mr. McDaniel said that he did not see the black and red
bags again until he and Mr. Pettit entered the building with the police, that the bags
were about six feet from the Defendant, that a bonding company employee was talking
on the telephone, that the police officers engaged the Defendant in conversation, and
that Mr. Pettit looked inside the bags.

       Mr. McDaniel testified that the bags contained most of Mr. Pettit‟s items, that the
police officers arrested the Defendant, that the bags were brought outside, and that most
of the items were returned to Mr. Pettit. Mr. McDaniel said that Mr. Pettit found a red
baseball cap in the “small of the defendant‟s back” with a black J representing a team
that Mr. Pettit coached and the initials B.G., representing the name of a child who died
of cancer, in whose memory the group ran the marathon.

                                            -6-
       Larry Eaves testified that he was an investigator for the District Attorney‟s
Office and that he worked on the Defendant‟s case. He said that he contacted the hotel
in April and May 2012 and that the hotel told him no surveillance footage was available
because surveillance videos were only preserved for thirty days.

        Memphis Police Officer Brooke McKenzie testified that on December 4, 2011,
she went to the second bonding company to assist Officer Russell. Officer McKenzie
said that she searched the area for Mr. Pettit‟s belongings and found a red gift bag in a
dumpster that had been within the Defendant‟s arm‟s reach. Officer McKenzie
identified the red bag. Officer McKenzie stated that one of the officers handed her a
key card, which was found when the Defendant was searched, and that she took the card
back to the hotel. She said that she learned from hotel staff that the key was blank and
that she left the key with the hotel. Officer McKenzie stated that at the hotel, she
watched a video recording of surveillance footage, that it showed the Defendant‟s
entering and exiting the hotel, that she recognized the Defendant because his clothes and
baseball cap matched the man who had been arrested, that she did not remember what
the Defendant wore in the recording, and that she attempted to obtain a copy of the
recording, but the hotel employees did not know how to copy the recording.

       On cross-examination, Officer McKenzie testified that she picked up the red bag
next to the dumpster outside the bonding company. She said that the surveillance video
recording showed the Defendant‟s entering and exiting the hotel, not the Pettits‟s hotel
room. She stated that she inquired as to the placement of surveillance cameras in the
hotel‟s hallways but that the hotel did not have cameras in the hallways. She agreed
that her description of the man in the recording was based upon his clothing, not his
face.

       Upon this evidence, the Defendant was convicted of theft of property valued at
$1000 or more, identity theft, and fraudulent use of a credit card.1 The Defendant was
sentenced as a career offender to twelve years each for theft and identity theft. He was
also sentenced to eleven months, twenty-nine days for fraudulent use of a credit card.
The trial court ordered consecutive service of the theft and identity theft sentences, for
an effective sentence of twenty-four years. This appeal followed.

                                   Sufficiency of the Evidence

      The Defendant argues the evidence is insufficient to support his convictions.
The State responds that the evidence is sufficient. We agree with the State.


1
 The jury was unable to reach a verdict on Count 1 of the indictment, aggravated burglary, and the State
subsequently dismissed the charge.

                                                  -7-
       In determining the sufficiency of the evidence, the standard of review is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques,
221 S.W.3d 514, 521 (Tenn. 2007). The State is “afforded the strongest legitimate view
of the evidence and all reasonable inferences” from that evidence. Vasques, 221 S.W.3d
at 521. The appellate courts do not “reweigh or reevaluate the evidence,” and questions
regarding “the credibility of witnesses [and] the weight and value to be given the
evidence . . . are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659
(Tenn. 1997); see State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review „is the same
whether the conviction is based upon direct or circumstantial evidence.‟” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d
265, 275 (Tenn. 2009)).

                                           A.

            Theft of Property Valued at $1000 or More but Less Than $10,000

       The Defendant contends relative to the theft conviction that the evidence is
insufficient to establish his intent to permanently deprive Mr. and Ms. Pettit of their
property, arguing that only a short time passed before the property was recovered and
that the property‟s value was not diminished as a result of the theft. The State responds
that the evidence is sufficient, that all the property was not recovered, and that the
purchases made with the debit card diminished its value.

       “A person commits theft of property if, with intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without
the owner‟s effective consent.” T.C.A. § 39-14-103(a). The evidence must show that a
defendant “knowingly obtained or exercised control over” the property, “did not have
the owner‟s effective consent,” and “intended to deprive the owner of the property.”
State v. Amanns, 2 S.W.3d 241, 244-45 (Tenn. Crim. App. 1999). An owner is deprived
of property when a defendant “withholds property from the owner permanently or for
such a period of time as to substantially diminish the value or enjoyment of the property
to the owner.” T.C.A. 39-11-106(a)(8)(A)(2012). The intent to deprive may be based
solely upon circumstantial evidence, and a “jury may infer a . . . defendant‟s intent from
the surrounding facts and circumstances.” State v. Roberts, 943 S.W.2d 403, 410 (Tenn.
Crim. App. 1996); see State v. Scates, 524 S.W.2d 929, 931 (Tenn. 1975).

                                           -8-
        In the light most favorable to the State, the testimony reflects that Mr. Pettit and
Mr. McDaniel observed the Defendant walking down the street and carrying a black
garbage bag and a smaller red bag. The tracking application on Mr. Pettit‟s iPhone
generally matched the Defendant‟s movement between the bonding companies. Mr.
Pettit and Mr. McDaniel observed the Defendant walking alone in the street wearing
Mr. Pettit‟s son‟s baseball cap, which was distinctive due to its custom lettering. When
Officer Russell approached the Defendant in the second bonding company, the black
and red bags were in the same room as the Defendant, and Mr. Pettit looked inside the
bags and identified his items. The Defendant had the Pettits‟s son‟s baseball cap next to
him in the police car after he was arrested. Ms. Pettit testified that her purse and its
contents apart from her driver‟s license were not recovered, including a debit card. In
addition, the Defendant had a Kroger receipt for perishable goods, the Defendant had
the goods in the black garbage bag, and the last four digits of the debit card used in the
transaction matched the last four digits of Ms. Pettit‟s missing debit card. Based upon
this evidence, a reasonable jury could have determined that the Defendant did not intend
to return the items. We note some of the Pettits‟s belongings were never recovered.
The evidence is sufficient to establish the Defendant‟s intent to deprive the victims of
their property. The Defendant is not entitled to relief on this basis.

                                             B.

                                      Identity Theft

        The Defendant contends that the evidence is insufficient to support his identity
theft conviction. He argues that the indictment specified the Defendant stole Ms.
Pettit‟s identity and that because Mr. and Ms. Pettit each testified having ownership of
the debit card, the State did not prove the card belonged to Ms. Pettit. The State
responds that the evidence is sufficient.

        Tennessee Code Annotated section 39-14-150(b)(1) states, in relevant part, “A
person commits the offense of identity theft who knowingly obtains, possesses, buys, or
uses, the personal identifying information of another . . . [w]ith the intent to commit any
unlawful act including, but not limited to, obtaining or attempting to obtain . . . goods . .
. in the name of such other person” without the consent of the other person. Personal
identifying information includes, in relevant part, the following: “Name, social security
number, date of birth, official state or government issued driver license[,] . . . [u]nique
electronic identification number, address, routing code or other personal identifying data
which enables an individual to obtain merchandise or service[.]” Id. § 39-14-150(e).

      In the light most favorable to the State, the record reflects that when Officer
Russell searched the Defendant, the Defendant was holding a Kroger receipt in his
hand. The receipt reflected a purchase of food items made with a debit card with the
                                            -9-
last four digits 4923. Officer Russell testified that the black garbage bag contained
frozen shrimp. The black bag and the red bag contained several of the Pettits‟s other
stolen items. Ms. Pettit testified that the last four digits of her stolen card were 4923
and that unauthorized charges were reflected in the account connected to her missing
card. A reasonable jury could have found beyond a reasonable doubt that the debit card
belonged to Ms. Pettit and that the Defendant used Ms. Pettit‟s card without her
consent. We note that Mr. Pettit testified that the card belonged to him, but Mr. Pettit
also testified that “[Ms. Pettit‟s] debit and credit cards” were stolen and that
unauthorized charges were made on “our Bank of Missouri debit card.” The testimony
established that the debit card either belonged to Ms. Pettit solely or to both Mr. and
Ms. Pettit jointly. Proof of Mr. Pettit‟s concurrent ownership of the debit card does not
negate Ms. Pettit‟s ownership of the account connected to the missing card. In any
event, any conflicts in the evidence were resolved in the State‟s favor by the jury‟s
verdict. We conclude that the evidence is sufficient to support the Defendant‟s
conviction, and the Defendant is not entitled to relief on this basis.

                                             C.

                            Fraudulent Use of a Credit Card

       The Defendant contends that the evidence is insufficient to convict him of
fraudulent use of a credit card, arguing that the Kroger receipt‟s listing only the last four
numbers of a debit card is insufficient to prove the card was the same card stolen from
Ms. Pettit. The State responds that the evidence is sufficient to establish that the card
used at Kroger was the card stolen from Ms. Pettit.

        Tennessee Code Annotated section 39-14-118(b) states, in relevant part, “A
person commits the crime of fraudulent use of a credit or debit card who uses . . . a
credit or debit card . . . for the purpose of obtaining property . . . with knowledge that”
the card is stolen or that the use of the card is unauthorized by the person to whom the
card is issued.

        In the light most favorable to the State, the record reflects Mr. Pettit‟s testimony
that the first location for the missing iPhone produced by the tracking application
corresponded to a Kroger grocery store. The iPhone was later recovered from the
Defendant‟s bag, and when Officer Russell searched the Defendant, he was holding a
Kroger receipt in his hand. The receipt reflected a purchase made with a debit card with
the last four digits 4923. Officer Russell testified that the black garbage bag contained
the items described on the purchase receipt. Ms. Pettit testified that the last four digits
of her stolen debit card were 4923 and that her account connected to the missing card
reflected unauthorized charges. A reasonable jury could have found that the debit card
belonged to Ms. Pettit and that the Defendant used the card to make a purchase knowing
                                            -10-
the card was stolen. We conclude that the evidence is sufficient to support the
Defendant‟s conviction, and the Defendant is not entitled to relief on this basis.

      In consideration of the foregoing and the record as a whole, we affirm the
judgments of the trial court.


                                      ____________________________________
                                      ROBERT H. MONTGOMERY, JR., JUDGE




                                       -11-